NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
FURNITURE BRANDS INTERNATIONAL, INC.,
Plaintiff-Appellant,
V.
UNITED STATES
Defendan,t-Appellee,
AND
UNITED STATES INTERNATIONAL TRADE
COMMISSION, `
Defendcmt-Appellee,
AND
AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE AND VAUGHAN-
BASSETT FURNITURE COMPANY, INC.,
Defendcmts-Appellees.
2012-1059
Appea1 from the United States C0urt of Internati0nal
Trade in case n0. 07-CV-0O26, Judge Tin10thy C. Stanceu.

FURNITURE BRAN`DS INTL V. US 2
ASHLEY FURNITURE INDUSTRIES, INC.,
Plain,tiff-Appellant,
V.
UNITED STATES,
Defen,0lant-Appellee,
AND
UNITED STATES INTERNATIONAL TRADE
COMMISSION,
Defendant-Appellee, 4
AND
AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCAID
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN-BASSETT FURNITURE COMPANY,
INC.,
Defendants-Appellees.
2012-1196
Appe:-11 from the Unit;ed States C0urt of Internati0na1
Trade in consolidated case n0. 07-CV-0323, Judge Tim0-
thy C. Stanceu.
ETHAN ALLEN GLOBAL, INC. AND ETHAN ALLEN
OPERATIONS, INC.,
Plaintiffs-Appellants,
V.

3 FURNITURE BRANDS INTL V. US
UNITED STATES AND UNITED STATES CUSTOMS
AND BORDER PROTECTION,
Defendan,ts-Appellees,
AND
INTERNATIONAL TRADE COMMISSION,
Defen,dan.t-Appellee,
AND
KINCAID FURNITURE CO., INC., L. & J.G.
STICKLEY, INC., SANDBERG FURNITURE
MANUFACTURING COMPANY, INC., STANLEY
FURNITURE COMPANY, INC., T. COPELAND AND
SONS, INC., AND VAUGHAN-BASSETT FURNITURE
COMPANY, INC.
Defendcmts-Appellees.
2012-1200 `
Appea1 from the United States C0urt of Internati0na1
Trade in case n0. 08-CV-0302, Judge Tim0thy C. Stanceu.
STANDARD FURNITURE
MANUFACTURING CO., INC..,
Plczin.tiff-Appellant,
V.
UNITED STATES,
Defen,dcmt-Appellee,
AND
INTERNATIONAL TRADE COMMISSION,
Defendant-Appellee,
AND

FURNITURE BRANDS lNTL V. US 4
AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCAID
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN-BASSETT FURNITURE COMPANY,
INC.,
Defendan.ts-Appellees.
2012-1230
Appeal from the United States Court of International
Trade in case n0. 07-CV-0028, Judge Ti1n0thy C. Stanceu.
n
ON MOTION
Before BRYsoN, 1\/IAYER, LINN, Circuit Judges.
BRYsoN, Circuit Judge.
0 R D E R
Furniture Brands International, Inc., Ashley Furni-
ture Industries, Inc., Ethan Allen Global, Inc. et al., and
Standard Furniture Manufacturing Co., Inc. each sepa-
rately move f0r an injuncti0n, pending appeal, to prohibit
the United States from distributing funds currently being
held for each appellant
ln deciding whether to grant a stay or injunction
pending appeal, this court “assesses the 1noVant’s chances
of success on the merits and weighs the equities as they
affect the parties and the public." E.I. Dupon,t de Ne-

5 FURNITURE BRANDS INTL V. US
mours & Co. v. Phillips Petroleum C0., 835 F.2d 277, 278
(Fed. Cir. 1987); see also Stcmdard Hcwens Pr0ds. v.
Gencor In,dus., 897 F.2d 511 (Fed. Cir. 1990). To prevail,
a movant must establish a strong likelihood of success on
the merits or, failing that, must demonstrate that it has a
substantial case on the merits and that the harm factors
militate in its favor. Hilton u. Braunskill, 481 U.S. 77O,
778 (1987).
Without prejudicing the ultimate disposition of these
cases, and based upon the motions papers submitted, the
court determines that the appellants have not met their
burden
Accordingly,
IT ls 0RDERE:o THAT:
Tl1e motions for an injunction are denied.
FOR THE CoUsT
MAR 0 5 mm 131 Jan Horbaly
Date J an Horbaly
Clerk
cc: Joseph W. Dorn, Esq.
Jeffrey S. Grimson, Esq.
Patrick V. Gallagher, Esq.
Jessica R. Toplin, Esq. F"_ED
DaVid W. DeBruin, Esq. 
Craig A. Lewis, Esq.
Jeffrey M. Telep, Esq. MAR ll 5 2Ul2
819 JANHonsALv
clear